DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021-10-06 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AZUMA et al. (US 2008/0049476).
Regarding claim 1 AZUMA discloses:
A housing for an electrical apparatus, said housing comprising:
a first chamber (e.g. internal section of 10 FIG.23) designed to house first electrical components (e.g. 25, 28, 40, 504 FIG.23), a second chamber (e.g. internal section of 13 FIG.23) designed to house second electrical components (e.g. 70, 71 FIG.23), an interface (e.g. 11, 12, 300 FIG.23) separating the first chamber and the second chamber (shown FIG.23), a cooling 
the interface comprises a non-through hole (e.g. closed hole for 40, 304 FIG.23) that extends from the first chamber to the second chamber (shown Fig.23), and is configured to form a cavity used to house a first electrical component (e.g. 40 extending from 10 to 13 FIG.23);
the interface comprises a first surface on the side of the first chamber (e.g. top of 11 against 10 shown FIG.23) and a second surface (e.g. bottom of 12 against 13 FIG.23) opposite the first surface on the side of the second chamber, and the non-through hole extending from a first opening (e.g. opening inside 10 for 40 shown Fig.23) in the first surface; and
the non-through hole is also formed by a protrusion that extends from the second surface toward the second chamber (e.g. 300 extending from the bottom of 12 down into 13 shown FIG.23).

Regarding claim 4 AZUMA discloses:
the interface comprises in its thickness a first part that forms the cooling circuit (e.g. 11 with water therein described paragraph [0097]) and a second part (e.g. 300 Fig.23) that comprises said cavity (see e.g. FIG.23), said parts being on the respective sides of the interface (e.g. top and bottom as shown FIG.23).

Regarding claim 5 AZUMA discloses:
a first housing (e.g. 10 FIG.23) that defines the first chamber; 
a second housing (e.g. 13 FIG.23) that defines the second chamber;


Regarding claim 6 AZUMA discloses:
a first housing (e.g. 10 FIG.23) that defines the first chamber; 
a second housing (e.g. 13 FIG.23) that defines the second chamber; 
in which said first opening is in the first wall (shown FIG.23), the second wall comprising a second opening (e.g. opening in 13 shown FIG.23) configured to correspond to the first opening (as shown FIG.23).

Regarding claim 7 AZUMA discloses:
the protrusion extends from the sides of the first opening and passes through the second opening (e.g. 40, 300 descends down from 10 into 13 as shown FIG.23).

Regarding claim 8 AZUMA discloses:
a first housing (e.g. 10 Fig.23) that defines the first chamber; 
a second housing (e.g. 13 FIG.23) that defines the second chamber; 
in which said first opening is in the first wall (shown FIG.23), the second wall comprising a second opening (e.g. opening in 13 shown FIG.23) configured to correspond to the first opening (as shown FIG.23), and in which the protrusion extends from the sides of the second opening (e.g. 40, 300 descends down from 10 into 13 as shown FIG.23).


at least two first components (e.g. at least two shown FIG.23) housed in the first chamber, one being housed in said cavity (shown FIG.23), and the other being mounted on said interface (both meet this limitation shown FIG.4), 
at least a second component (e.g. right 3 FIG.4) housed in the second chamber, specifically mounted on said interface (e.g. 504 against 11 shown FIG.23).

Regarding claim 10 AZUMA discloses:
the first components have electrodes (e.g. 40 FIG.23) having parts that are largely at the same level as the interface (e.g. 40 goes through 11, 12, FIG.23), the two first components being connected by a largely flat electrical connector (e.g. “flat-plate-like positive and negative terminal conductors” paragraph [0202]).

Regarding claim 11 AZUMA discloses:
the first component mounted on the interface comprises the switches of a voltage converter (IGBT paragraph [0141]); and 
the first component housed in said cavity comprises a capacitor (502 comprising capacitors described paragraph [0101]) located in the path of the electric connection between a source of direct current and the voltage converter (e.g. DC to AC described paragraph [0080]).

Response to Arguments
Applicant's arguments filed 2021-10-06 have been fully considered but they are not persuasive.

Applicant is misrepresenting the rejection of record, and applicant is reminded that claims terms are not read in a vacuum (see In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)), but instead are given broadest reasonable interpretation in light of the specification (as one of ordinary skill in the art would understand it) without importing limitations from the specification into the claims (see MPEP 2111).
The rejection of record clearly points to “e.g. 11, 12, 300 FIG.23” as disclosing the interface (applicant omits 300 in their arguments), and clearly points to “e.g. closed hole for 40, 304 FIG.23” as disclosing the claimed non-through hole.
In the same way that the non through-hole of the present application “extends from 117” (as applicant argues pg. 14) and goes through a through hole 155 in interface 150 into 151 to house 316 (as shown present application FIG.16, described paragraphs [0041], [0043]), so too does the closed hole of AZUMA extend from 10 and goes through a through hole in the interface “11, 12, 300 FIG.23” into 300 to house 40/304. This interpretation is consistent with the present specification, and the prior art discloses the limitations of claim 1 insofar as they are interpreted per MPEP 2111 consistent with the specification.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841